Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 1 of 11 PageID: 256




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


MARTA O. GARCIA and FABIAN J.
MEIJA,

         Plaintiffs,

         v.

WALMART, INC., WALMART                              Civ. No. 17-03118 (KM) (CLW)
STORES, INC., WAL MART STORES,
INC., WAL MART STORES EAST                                     OPINION
INC., WAL-MART STORES EAST I,
LP, WALMART ASSOCIATES INC.,
WALMART STORE NUMBER 3562,
JOHN DOE 1–5, MARY DOE 1–5, and
DOE CORPORATION 1–5,

         Defendants.


KEVIN MCNULTY, U.S.D.J.:
         Marta Garcia slipped and fell at a Walmart store. She and her husband
sued Walmart for negligence. Walmart now moves for summary judgment. (DE
29.)1 For the following reasons, the motion is DENIED.
    I.   BACKGROUND
         Garcia visited a Walmart store and browsed the health and beauty aids
aisle where hair products were displayed. (Garcia Dep. at 33:19–24; Video at

1        Certain citations to the record are abbreviated as follows:
         DE = docket entry
         Compl. = Complaint (DE 1-1)
         Garcia Dep. = Deposition of Marta Garcia (DE 29-7)
         Video = Walmart Surveillance Video (DE 29-8, screenshots are provided at DE
33-1)
         Mot. = Walmart’s Brief in Support of its Motion for Summary Judgment (DE 29-
1)
         Opp. = Garcia’s Brief in Opposition to Walmart’s Motion (DE 33)
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 2 of 11 PageID: 257




10:43.) She took a few steps towards a display shelf but slipped and fell. (Id. at
34:12–15.) She had not seen or felt anything on the floor. (Id. at 37:2–8.) A
Walmart employee saw the fall and approached Garcia. The employee saw hair
conditioner on the floor near the location of the fall. (Id. at 36:13–25.) An
ambulance arrived and took Garcia to a hospital. (Id. at 40:22–41:3.)
       Surveillance cameras captured the events. In the hour before Garcia’s
fall, Walmart-affiliated employees are twice seen removing and placing products
on the shelves. (Video at 10:06:13, 10:12:24.) Shortly afterward, a customer
picks a bottle from the shelf, drops it, returns it the shelf, and leaves the area.
(Id. at 10:23:58.) Twenty minutes elapse, during which no Walmart employee
appears on camera in that aisle. Then, Garcia enters the aisle and slips and
falls at the location where the customer dropped the bottle. (Id. at 10:43:39–
56.)
       Garcia sued Walmart for negligence in New Jersey Superior Court.
(Compl., Count 1). Her husband also asserted a claim to recover for loss of
consortium. (Id., Count 2). Walmart removed the case to this Court. (DE 1.)
Fact discovery having been completed, Walmart moves for summary judgment.
(DE 29.)
 II.   STANDARD OF REVIEW
       Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
The moving party bears the burden of establishing that no genuine issue of
material fact remains. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
“[W]ith respect to an issue on which the nonmoving party bears the burden of
proof . . . the burden on the moving party may be discharged by ‘showing’—
that is, pointing out to the district court—that there is an absence of evidence
to support the nonmoving party’s case.” Id. at 325. A court must construe all
facts and inferences in the light most favorable to the nonmoving party. Boyle
v. County of Allegheny, 139 F.3d 386, 393 (3d Cir. 1998). Once the moving



                                         2
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 3 of 11 PageID: 258




party has met that threshold burden, the nonmoving party “must do more than
simply show that there is some metaphysical doubt as to material facts.”
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The
opposing party must present evidence creating a genuine issue as to a material
fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Fed. R. Civ. P.
56(c) (setting forth types of evidence on which nonmoving party must rely).
III.   DISCUSSION
       This is a negligence case. “The fundamental elements of a negligence
claim are a duty of care owed by the defendant to the plaintiff, a breach of that
duty by the defendant, injury to the plaintiff proximately caused by the breach,
and damages.” Shields v. Ramslee Motors, 223 A.3d 172, 176 (N.J. 2020)
(citation omitted). “Business owners owe to invitees a duty of reasonable or due
care to provide a safe environment for doing that which is within the scope of
the invitation.” Nisivoccia v. Glass Gardens, Inc., 818 A.2d 314, 316 (N.J. 2003).
Accordingly, “an injured plaintiff asserting a breach of that duty must prove, as
an element of the cause of action, that the defendant had actual or
constructive knowledge of the dangerous condition that caused the accident.”
Id. That burden, however, changes when the “mode-of-operation rule” applies,
as Garcia argues it does here. Prioleau v. Ky. Fried Chicken, Inc., 122 A.3d 328,
335 (N.J. 2015).
       I first discuss the mode-of-operation rule, but find that it does not apply
here. (Section III.A.) I therefore go on to discuss whether Walmart had actual or
constructive notice of the spilled conditioner. (Section III.B.) Because that
question presents material issues of fact, summary judgment is denied.
    A. Mode-of-Operation Rule
       The mode-of-operation rule applies where a business has adopted a
practice that in effect transfers risk from the business to the consumer. It may
be considered a response to the rise of the retail self-service model. What now
seems an inevitability was once an innovation; there was a time when, for
example, a grocery shopper would give a shopping list to a clerk, who would



                                         3
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 4 of 11 PageID: 259




weigh out dry goods from barrels. See, e.g., Kat Eschner, The Bizarre Story of
Piggly Wiggly, the First Self-Service Grocery Store, Smithsonian Magazine (Sept.
6, 2017), https://www.smithsonianmag.com/smart-news/bizarre-story-piggly-
wiggly-first-self-service-grocery-store-180964708/.2 No longer. Because it cut
costs, the self-service model became ubiquitous in consumer retail in the mid-
twentieth century. Id. Walmart, the efficient retailer of consumer goods par
excellence, is no exception.
      But self-service operation, though very common, is nevertheless a choice.
The mode-of-operation rule applies when a plaintiff’s injury arises from a
business’s decision to operate on a self-service model. Prioleau, 122 A.3d at
337–38. When a business allows customers to serve themselves, there is an
increased “risk that a dangerous condition will go undetected and that patrons
will be injured.” Id. at 338. Given the increased risk, there arises an “inference
of negligence” sufficient to alleviate plaintiff’s burden to prove that the business
had actual or constructive notice of a dangerous condition. Id. at 337 (citation
omitted). Instead, the burden shifts to the defendant to “show that it did all
that a reasonably prudent man would do in the light of the risk of injury the
operation entailed.” Id. (quotation marks, alteration, and citation omitted).
      The mode-of-operation rule, however, applies only in “limited
circumstances.” Id. at 330. It is appropriate when “as a matter of probability, a
dangerous condition is likely to occur as the result of the nature of the
business, the property’s condition, or a demonstrable pattern of conduct or
incidents.” Id. at 337 (citation omitted). There must be “a nexus between self-
service components of the defendant’s business and a risk of injury in the area
where the accident occurred.” Id. at 338.
      Illustrations abound. The New Jersey Supreme Court has applied the
rule to injuries occurring when a plaintiff slipped on (1) a grape near an area of

2       Clarence Saunders, the founder of Piggly Wiggly, patented his invention of the
“self-service store” in 1917. Piggly Wiggly was a pioneer or early adopter of such now-
commonplace retail features as checkout stands, price marking of items on self-service
shelves, and shopping carts. Eschner, supra.


                                          4
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 5 of 11 PageID: 260




supermarket that displayed produce in open-top bags, Nisivoccia, 818 A.2d at
317, (2) a green bean in a produce aisle with open bins, Wollerman v. Grand
Union Stores, Inc., 221 A.2d 513, 514 (N.J. 1966), and (3) a sticky substance in
a cafeteria, Bozza v. Vornado, Inc., 200 A.2d 777, 787 (N.J. 1964). Those areas
and objects all “invite[]” actions by customers, and those actions carry a greater
risk of spilling or dropping slippery material than would be present in ordinary
business operations. Nisivoccia, 818 A.2d at 317. But the court has rejected
application of the rule to a customer’s slip-and-fall on water tracked in from
outside. Prioleau, 122 A.3d at 339. The tracked-in water, the court held, was
not a special feature of a self-service operation but a risk that “exists in
virtually any facility that admits patrons from public sidewalks or parking
areas.” Id.
      This case, however, does not involve the dangers of self-service in the
relevant sense. It is true, of course, that Walmart customers are expected to
select sealed bottles of shampoo or conditioner from the shelves and place
them in their shopping carts. But they are not invited or expected to open the
bottles or dispense the contents until they get home. Garcia allegedly slipped
on liquid from one of the bottles. Nothing about the presence of liquid is a
regular or inevitable feature of the practice of permitting customers to select
the bottles themselves. To invoke the mode-of-operation doctrine, the plaintiff
would need to demonstrate that something about Walmart’s operations created
a particular risk that liquids would spill from the bottles and end up on the
floor of the aisle. She has not.
      Layden v. Target Corp. is instructive. There, a plaintiff walking in the
aisle of a Target store slipped on a small plastic hook typically used to hang
clothing on racks. 768 F. App’x 152, 154–55 (3d Cir. 2019). The Third Circuit
explained that these hooks did not implicate self-service because, although
customers encounter the hooks when they handle clothes, and they could rip
off the hooks, the plaintiff “identifie[d] no aspect of their characteristics or
packaging that invited removal so that a substantial risk of injury is inherent in



                                          5
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 6 of 11 PageID: 261




Target’s use of them.” Id. at 158 (emphasis added) (quotation marks and
citations omitted).
      A substantial body of case law is in accord with Layden.3 The cases
regularly reject the application of the mode-of-operation rule based on nothing
more than a store’s placing of merchandise in closed containers on shelves that
are accessible to shoppers. Something more, such as a particular risk of
spilling, must be present.
      The same principles are at work here. Common sense and the evidence
suggest that the ordinary operation of Walmart’s system entails a customer’s
picking out a bottle and placing it in a cart, without ever exposing the liquid
contents. Of course, it is not impossible that a Walmart customer could open a
shampoo bottle; nor is it impossible that a bottle could drop and crack. But
there is no evidence that Walmart’s display of merchandise on shelves invites
customers to open the bottles or creates a particular risk of a bottle’s being
cracked. The ordinary business-invitee rules of negligence, not the mode-of-
operation rule, govern this situation.4




3       See Quejada v. ShopRite, No. A-0923-19T3, 2021 WL 162683, at *2 (N.J. Super.
Ct. App. Div. Jan. 19, 2021) (per curiam) (slip on liquid did not have nexus to self-
service when “[t]here was no evidence that defendant dispensed liquid products in
open containers”); Colon v. Toys “R” Us-Del., Inc., No. A-0491-15T4, 2017 WL 1166445,
at *3 (N.J. Super. Ct. App. Div. Mar. 29, 2017) (per curiam) (slip on bubble blowing
liquid had no nexus to self-service when there was nothing the store did to invite use
of the product in-store); White v. 525 Meat Corp., No. A-1410-13T1, 2014 WL
11099412, at *4 (N.J. Super. Ct. App. Div. Feb. 22, 2016) (per curiam) (slip on leaked
liquid from detergent bottle no nexus to self-service when there was no evidence that
customers handled bottles in such a way to be prone to spillage); Anderson v. Stop &
Shop Supermarket Co., No. A-4060-14T2, 2016 WL 6518597, at *3 (N.J. Super. Ct.
App. Div. Nov. 3, 2016) (per curiam) (mode-of-operation rule not applicable to slip in
frozen food aisle because “items in the frozen food aisle are not likely to spill out of a
sealed container”); Lee v. Shoprite, 2012 WL 1605205, at *3 (N.J. Super. Ct. App. Div.
May 9, 2012) (per curiam) (same).
4       It is possible to distinguish a case in which customers are juggling multiple
items at a supermarket checkout area, if the evidence establishes a risk of dropping or
spilling items. In that connection, Garcia cites McCracken v. Target Corp., Civ. No. 09-

                                            6
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 7 of 11 PageID: 262




        The New Jersey Supreme Court has warned against expanding the mode-
of-operation rule. Prioleau, 122 A.3d at 338–39. To apply the rule based on
nothing more than a shopper’s selection of products from a shelf would expand
its operation to most retail operations. Lee v. Shoprite, 2012 WL 1605205, at *3
(N.J. Super. Ct. App. Div. May 9, 2012). Such a broad application turns an
exception into a rule and swallows the routine application of the business
invitee standard of negligence, which is fairly stringent to begin with. Based on
common sense and precedent, I decline to apply the mode-of-operation rule
here.


4816, 2011 WL 1466075, at *1 (D.N.J. Apr. 18, 2011). (Opp. at 16.) I find the case to
be both distinguishable and suspect in light of intervening case law.
       In McCracken, the plaintiff fell in an area of Target near check-out lanes where
shopping baskets were provided. Just before she fell, a customer with “an
unmanageable number of items” shoveled them into a basket, and a bottle of
mouthwash fell out and spilled. Id. The court held that the mode-of-operation rule
applied because the area was where customers “handle[d] [products] during the
process of selection and bagging.” Id. at *5 (quotation marks and citation omitted).
       McCracken is distinguishable because the accident here did not occur in such
an area. An area near check-out that provided baskets was “[a] location within a store
where a customer handles loose items during the process of selection and bagging
from an open display” and so “is a self-service area.” Nisivoccia, 818 A.2d at 317 (cited
in McCracken). Such areas may qualify for the mode-of-operation doctrine because
“[c]ustomers typically unload their carts onto the checkout counter,” so that
“[d]roppage and spillage during that process are foreseeable.” Id. A regular aisle, where
shoppers select items one at a time, does not seem to pose the same risk.
        McCracken must also be relied on with caution because it predates Prioleau,
which refined and tightened the mode-of-operation rule. Post-Prioleau Appellate
Division cases with similar facts are hard to square with McCracken. For example, in
cases involving spills from bottled water and detergent bottles in check-out areas, the
Appellate Division has held that the rule did not apply because it was not foreseeable
that those items, which are not unusually prone to breaks or leaks, would be likely to
spill when handled at check-out. Quejada, 2021 WL 162683, at *3; White, 2014 WL
11099412, at *4. Both cases distinguished Nisivoccia, on which McCracken relied,
because that case involved a slip on grapes packaged in open containers which were
likely to spill over in the bustle of check-out. Id.; see also Betancourt v. Home Depot
U.S.A., Inc., Civ. No. 16-07255, 2018 WL 3954854, at *4 (D.N.J. Aug. 16, 2018) (slip
on unidentified liquid in check-out area insufficient to apply rule because plaintiff
needed to show that the liquid was prone to spillage in the check-out setting).


                                           7
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 8 of 11 PageID: 263




   B. Constructive Notice
      Because the mode-of-operation rule does not apply, Garcia must show
that Walmart was on actual or constructive notice of the spilled conditioner.
Prioleau, 122 A.3d at 335. There is no surveillance evidence that any Walmart
employee actually entered the aisle following the prior customer’s mishandling
of the conditioner bottle or observed the spilled conditioner. It is appropriate,
then, that both sides confine their arguments to constructive notice.
      “A defendant has constructive notice when the condition existed for such
a length of time as reasonably to have resulted in knowledge and correction
had the defendant been reasonably diligent.” Troupe v. Burlington Coat Factory
Warehouse Corp., 129 A.3d 1111, 1114 (N.J. Super. Ct. App. Div. 2016)
(quotation marks and citation omitted). Constructive notice is usually a
question of fact for the jury, e.g., Betancourt v. Home Depot U.S.A., Inc., Civ. No.
16-07255, 2018 WL 3954854, at *5 (D.N.J. Aug. 16, 2018), but may be
appropriate for summary judgment when no reasonable juror could conclude
otherwise, e.g., Troupe, 129 A.3d at 1114.
      The key fact in determining constructive notice is the length of time that
the hazard was present. As to the precise amount of time that will trigger
constructive notice, then-Judge, future-Justice, Brennan opined that 45
minutes would create a jury question, but a shorter interval could suffice. Zizi
v. Gabriele D’Annunzio Lodge, 83 A.2d 334, 335–36 (N.J. Super. Ct. App. Div.
1951). Ever since, courts have often used 45 minutes as a benchmark.
McCracken, 2011 WL 1466075, at *3 (collecting cases). Nonetheless, “courts
have certified a wide range of times for jury consideration,” including periods
less than 45 minutes. Yazujian v. PetSmart, Civ. No. 13-06202, 2016 WL
4408817, at *8 (D.N.J. Aug. 16, 2016) (collecting cases).
      Here, 20 minutes elapsed between the spill and Garcia’s fall. No New
Jersey court has addressed whether or in what circumstances 20 minutes can
establish constructive notice. A court in this District noted in dicta that 20
minutes might not be long enough to create constructive notice. Yazujian, 2016



                                         8
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 9 of 11 PageID: 264




WL 4408817, at *8. Indeed, the cases finding constructive notice have generally
involved longer time periods. E.g., Zizi, 83 A.2d at 335–36 (45 minutes);
Ratering v. Mele, 78 A.2d 105, 107 (N.J. Super. Ct. App. Div. 1951) (two and a
half hours). It cannot be said, though, that there is a body of New Jersey case
law sufficient to convert this issue of fact into one of law.
      In the absence of New Jersey case law, Walmart points to cases from
other jurisdictions holding that 20 minutes is not sufficient. (Mot. at 4–5.) And
many cases have so held.5 But many other cases, if not more, have held that
20 minutes suffices, or at least suffices to create an issue for the jury.6 Thus,
there is no consensus view to follow. See Durr Mech. Constr., Inc. v. PSEG
Fossil, LLC, Civ. No. 18-10675, 2021 WL 303030, at *4 (D.N.J. Jan. 29, 2021)
(“Lacking more specific guidance, a federal court may identify a majority view
and predict that a state supreme court would adopt it.” (citation omitted)).
      The issue, moreover, is not merely one for the stopwatch. “The period of
time sufficient to prove a defendant’s constructive knowledge also depends on
the characteristics of and surrounding the dangerous condition.” Yazujian,
2016 WL 4408817, at *8. Considering the amount of time elapsed plus
characteristics of the hair care aisle, while taking inferences in Garcia’s favor, I
conclude that there is a genuine issue of fact as to constructive notice. I give
three reasons.




5     E.g., Lyman v. PetSmart, Inc., No. 16 Civ. 04627, 2018 WL 4538908, at *8
(S.D.N.Y. Sept. 21, 2018); Carraway v. Nat’l Super Markets, Inc., 741 S.W.2d 895, 896
(Mo. Ct. App. 1987); Otis v. First Nat’l Bank of Minneapolis, 195 N.W.2d 432, 433
(Minn. 1972) (per curiam).
6      E.g., D’Antonio v. Royal Caribbean Cruise Line, Ltd., 785 F. App’x 794, 798 (11th
Cir. 2019) (per curiam); Contreras v. Wal-Mart Stores, Inc., No. 14-0973, 2015 WL
12656938, at *6 (C.D. Cal. May 8, 2015); Geleta v. Meijer, Inc., No. 11 CV 6567, 2013
WL 6797111, at *6 (N.D. Ill. Dec. 23, 2013); Mack-Epps v. Supervalu, Inc., No. 11-530,
2011 WL 4985816, at *3 (D. Md. Oct. 18, 2011); Alexander v. Marriott Int’l, No. 01 Civ.
1124, 2002 WL 1492125, at *3 (S.D.N.Y. July 11, 2002); Bellot v. Kmart Corp., 769
So.2d 25, 27 (La. Ct. App. 2000); Combs v. First Nat’l Supermarkets, 663 N.E.2d 669,
671 (Ohio Ct. App. 1995).


                                           9
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 10 of 11 PageID: 265




       First, although 20 minutes is not a long time, it is enough time that “a
 jury could find that a cleanup should have occurred.” Mack-Epps v. Supervalu,
 Inc., No. 11-530, 2011 WL 4985816, at *3 (D. Md. Oct. 18, 2011). At the least,
 a juror could find it unreasonable where, as here, not a single employee even
 walked down the aisle in a 20-minute span. To be sure, a juror could find the
 opposite; but that is the essence of a material issue of fact.
       Second, a rational juror could find that the shampoo aisle is a high
 traffic area, raising an inference that a reasonable business would attend to it
 more than Walmart did here. The more traffic, the more a business is on notice
 that it needs to maintain the area. McCracken, 2011 WL 1466075, at *3. True,
 the hair care aisle is not as busy as the check-out area, which is staffed and
 may require vigilance that is constant. Compare id. But neither is it a far-flung
 corner of a megastore, selling rare or specialty items.
       Third, the products sold in the hair care aisle pose risks that warrant
 checks from employees. See McCracken, 2011 WL 1466075, at *3 (considering
 that the area was prone to spills). Most, if not all, of the products are slippery
 liquids. It would take only one broken bottle to create a slip-and-fall hazard
 and that (with the benefit of hindsight, of course) is exactly what happened
 here. Again, this circumstance would not require summary judgment in
 plaintiff’s favor, but it does contribute to a triable issue.
       The evidence in the record is sufficient to raise a genuine, material issue
 of fact as to whether Walmart had constructive notice of the conditioner spill.




                                           10
Case 2:17-cv-03118-KM-CLW Document 35 Filed 02/26/21 Page 11 of 11 PageID: 266




 IV.   CONCLUSION
       For the reasons set forth above, Walmart’s motion for summary
 judgment is denied.
       A separate order will issue.
 Dated: February 26, 2021


                                           /s/ Kevin McNulty
                                           ___________________________________
                                           Hon. Kevin McNulty
                                           United States District Judge




                                      11
